COURT
OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG 
 
                             NUMBER 13-05-653-CV

 
                   IN RE:  STEVENS ROOFING SYSTEMS
 
                      On Petition for Writ of
Mandamus
 
 
                             NUMBER 13-05-654-CV
 
STEVENS ROOFING SYSTEMS,                                  Appellant,
 
                                           v.
 
CAMERON COUNTY,                                                 Appellee.
 
                  On appeal from the 404th
District Court
                          of
Cameron County, Texas.
 
                     MEMORANDUM OPINION
 
      Before Chief Justice Valdez and
Justices Hinojosa and Garza
Memorandum
Opinion Per Curiam




 
Appellant, STEVENS
ROOFING SYSTEMS, perfected an appeal in cause number 13-05-654-CV from an
order entered by the 404th District Court of Cameron
County, Texas, in cause number 2004-02-1208-G.  A petition for writ of mandamus was filed by
Stevens Roofing Systems in cause number 13-05-653-CV.  Stevens Roofing Systems has now filed motions
to dismiss the appeal and petition for writ of mandamus.  In the motion, Stevens Roofing Systems states
that the underlying case has been resolved, and it requests that this Court
dismiss the appeal and the petition for writ of mandamus.
The Court, having
considered the documents on file and the motions to dismiss the appeal and
petition for writ of mandamus, is of the opinion that the motions should be
granted.  The motions to dismiss are
granted.  The petition for writ of
mandamus and appeal are hereby DISMISSED. 
Costs are adjudged against the party incurring same.
 
PER CURIAM
Memorandum Opinion delivered and filed this
the 19th
day of January, 2006.